

117 HR 3584 IH: Made in America Emergency Preparedness Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3584IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Fitzpatrick (for himself, Mr. Gottheimer, Miss González-Colón, Mr. Suozzi, Mr. Stauber, Mr. Phillips, Mr. Bacon, Mrs. Lee of Nevada, Mr. Taylor, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Ways and Means, Oversight and Reform, Homeland Security, Energy and Commerce, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the creation of a national commission to prepare for future national emergencies, and for other purposes.1.Short titleThis Act may be cited as the Made in America Emergency Preparedness Act.2.Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title.Sec. 2. Table of contents.Title I—Procurement within the United States requiredSec. 101. Procurement requirements.Title II—National Commission on United States Preparedness for National EmergenciesSec. 201. Establishment of Commission.Sec. 202. Purposes.Sec. 203. Composition of Commission.Sec. 204. Functions of Commission.Sec. 205. Powers of Commission.Sec. 206. Nonapplicability of Federal Advisory Committee Act.Sec. 207. Staff of Commission.Sec. 208. Compensation and travel expenses.Sec. 209. Security clearances for Commission members and staff.Sec. 210. Reports of Commission; termination.Title III—State implementation of findings by CommissionSec. 301. State implementation of findings.Title IV—Temporary 100 percent expensing for Qualifying GoodsSec. 401. Special allowance for certain property.IProcurement within the United States required101.Procurement requirements(a)General procurement requirements for DoD, DHS, HHS, and CDCExcept as provided in subsection (c), any medical, pharmaceutical, or emergency preparedness product, determined to be integral to the response to a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.), as determined by the National Commission on United States Preparedness for National Emergencies shall be manufactured and procured within the United States if procured by the Department of Defense, the Department of Homeland Security, the Department of Health and Human Services, the Centers for Disease Control, or the National Institutes of Health.(b)Requirement for the procurement of American-Made products during a national emergencyExcept as provided in subsection (c), any product, material, minerals, ingredient, or equipment that is essential, as determined by the National Commission on United States Preparedness for National Emergencies, in the response to a declaration of a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with a specific focus on medical, pharmaceutical, or emergency preparedness product, as determined by the National Commission on United States Preparedness for National Emergencies shall be manufactured by American-owned entities unless specifically authorized by the President after the declaration. (c)ExceptionNotwithstanding subsections (a) and (b), the President or the National Commission on United States Preparedness for National Emergencies may exempt certain goods or entities from the requirements in such subsections as the President or Commission determines it to be necessary for national security.(d)ApplicabilityThe requirements of this section apply on and after January 1, 2026, and apply to any contract entered into on or after such date. IINational Commission on United States Preparedness for National Emergencies201.Establishment of CommissionThere is established in the legislative branch the National Commission on United States Preparedness for National Emergencies (in this title referred to as the Commission).202.PurposesThe purposes of the Commission are to—(1)examine and report upon the facts and actions taken relating to the COVID–19 pandemic in the United States in 2020 and private sector response;(2)investigate the origin of the COVID–19 virus;(3)investigate and report to the President and Congress on its findings, conclusions, and recommendations for measures that can be taken to mitigate impacts of future physical and medical national disasters; (4)determine products, materials, minerals, ingredients, or equipment that is essential in the response to a declaration of a national emergency and to determine surge capacity for both physical and medical national disasters;(5) give special attention to the need for or existence of national Federal stockpile requirements and national surge capacity; and(6)report on infrastructure deficiencies or capability deficiencies in hospitals and medical centers.203.Composition of Commission(a)MembersThe Commission shall be composed of 10 members, of whom—(1)1 member shall be appointed by the President, who shall serve as chairman of the Commission;(2)1 member shall be appointed by the leader of the Senate (majority or minority leader, as the case may be) of the Republican Party, in consultation with the leader of the House of Representatives (majority or minority leader, as the case may be) of the Republican Party, who shall serve as vice chairman of the Commission;(3)2 members shall be appointed by the senior member of the Senate leadership of the Democratic Party;(4)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party;(5)2 members shall be appointed by the senior member of the Senate leadership of the Republican Party; and(6)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party.(b)Qualifications; initial meeting(1)Political party affiliationNot more than 5 members of the Commission shall be from the same political party.(2)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government.(3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as health, manufacturing, agriculture, emergency planning, governmental service, law enforcement, the Armed Services, law, public administration, commerce, and disaster relief.(4)Initial meetingThe Commission shall meet and begin the operations of the Commission as soon as practicable.(c)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the chairman or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.204.Functions of CommissionThe functions of the Commission are to make recommendations to the President on what resources are necessarily to properly address a wide range of physical and health national disasters.205.Powers of Commission(a)In general(1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this title—(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.(2)Subpoenas(A)Issuance(i)In generalA subpoena may be issued under this subsection only—(I)by the agreement of the chairman and the vice chairman; or(II)by the affirmative vote of 6 members of the Commission.(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the chairman or any member designated by a majority of the Commission, and may be served by any person designated by the chairman or by a member designated by a majority of the Commission.(B)Enforcement(i)In generalIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this title.(c)Information from Federal agencies(1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this title. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.(d)Assistance from federal agencies(1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions.(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.(e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.(f)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.206.Nonapplicability of Federal Advisory Committee Act(a)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.(b)Public meetings and release of public versions of reportsThe Commission shall—(1)hold public hearings and meetings to the extent appropriate; and(2)release public versions of the reports required under section 310(a) and (b).(c)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.207.Staff of Commission(a)In general(1)Appointment and compensationThe chairman, in consultation with the vice chairman, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.(2)Personnel as federal employees(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission.(b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(c)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.208.Compensation and travel expenses(a)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.209.Security clearances for Commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this title without the appropriate security clearances.210.Reports of Commission; termination(a)Interim ReportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. (b)Final ReportNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(c)Report on essential products, materials, ingredients, and equipment requiredNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a report on the findings of the Commission regarding which medical, pharmaceutical, and emergency preparedness products are determined to be essential for purposes of section 101(b).(d)Report on State actionsNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a report on—(1)actions States should take to be better prepared;(2)national Federal stockpile requirements; and(3)national surge capacity infrastructure deficiencies in hospitals and medical centers.(e)Termination(1)In generalThe Commission, and all the authorities of this title, shall terminate 60 days after the date on which the final report is submitted under subsection (b). (2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report. IIIState implementation of findings by Commission301.State implementation of findings(a)Loss of Federal fundingExcept as provided in subsection (b), any State that fails to implement the findings of the report described in section 310(d) by January 1, 2026, at the State and local level will lose access to all Federal funds for emergency preparedness. (b)ExemptionNotwithstanding subsection (a), the Secretary of Homeland Security may exempt a State from the loss of Federal funds if the Secretary determines that the State is working towards implementing the findings in good faith. The Secretary shall evaluate each such exemption every fiscal year.IVTemporary 100 percent expensing for Qualifying Goods401.Special allowance for certain property(a)In generalFor purposes of section 168(k) of the Internal Revenue Code of 1986, in the case of any qualified pharmaceutical and medical device manufacturing property which is placed in service after December 31, 2020, and before January 1, 2027—(1)such property shall be treated as qualified property (within the meaning of such section);(2)the applicable percentage otherwise determined under section 168(k) of such Code with respect to such property shall be 100 percent; and(3)paragraph (8) of such section shall not apply. (b)Qualified pharmaceutical and medical device manufacturing propertyFor purposes of this section, the term qualified pharmaceutical and medical device manufacturing property means any tangible property placed in service in the United States as part of the construction or expansion of property for the manufacture of drugs (as defined in section 201(g) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g))) or medical devices (as defined in section 201(h) of such Act (21 U.S.C. 321(h)), including personal protective equipment and any other item determined by the National Commission on United States Preparedness for National Emergencies to be necessary.